 Case 2:20-cv-02050-PKH Document 17                Filed 08/27/20 Page 1 of 1 PageID #: 74




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                                 FORT SMITH DIVISION

CELLCO PARTNERSHIP                                                                    PLAINTIFF

v.                                    No. 2:20-CV-02050

THE CITY OF ALMA, ARKANSAS, et al.                                               DEFENDANTS

                                          JUDGMENT

       Pursuant to the consent order entered in this case on this date, on the terms set out in that

order, judgment is entered for Plaintiff Cellco Partnership.

       IT IS SO ADJUDGED this 27th day of August, 2020.


                                                               /s/P. K. Holmes, ΙΙΙ
                                                               P.K. HOLMES, III
                                                               U.S. DISTRICT JUDGE
